NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 11 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEREMY VAUGHN PINSON,                           No. 18-16099

                Plaintiff-Appellant,            D.C. No. 4:13-cv-02059-DCB

 v.
                                                MEMORANDUM*
UNKNOWN PARTY, John Doe #1, Special
Investigative Agent; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                          Submitted December 5, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Federal prisoner Jeremy Vaughn Pinson appeals pro se from the district

court’s order denying her motion for a preliminary injunction in her action under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971), alleging deliberate indifference to her safety. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1292(a)(1). We review for an abuse of discretion. Am. Hotel &

Lodging Ass’n v. City of Los Angeles, 834 F.3d 958, 962 (9th Cir. 2016). We

affirm.

      The district court did not abuse its discretion by denying Pinson’s motion for

a preliminary injunction because Pinson failed to establish that such relief is

warranted. See Jackson v. City & County of San Francisco, 746 F.3d 953, 958 (9th

Cir. 2014) (plaintiff seeking preliminary injunction must establish that she is likely

to succeed on the merits, she is likely to suffer irreparable harm in the absence of

preliminary relief, the balance of equities tips in her favor, and an injunction is in

the public interest).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Pinson’s request for judicial notice, set forth in her opening brief, is denied

as unnecessary.

      AFFIRMED.




                                           2                                      18-16099